Citation Nr: 0805977	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for numbness of the 
lower extremities.

2.  Entitlement to restoration of a 60 percent rating for 
postoperative herniated intervertebral disc at L4-L5 on the 
right.

3.  Entitlement to a rating in excess of 40 percent for 
postoperative herniated intervertebral disc at L4-L5 on the 
right from July 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1976.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal of January and April 2005 rating 
decisions issued by the RO.  In a January 2005 rating action, 
the RO denied service connection for  numbness of the 
bilateral extremities (claimed as total numbness, burning, 
and pain in both legs) and proposed to reduce the disability 
rating for the veteran's postoperative herniated 
intervertebral disc at L4-L5 on the right (lumbar spine 
disability) from 60 percent to a 40 percent.  In April 2005, 
the RO finalized the reduction to a 40 percent rating for the 
veteran's lumbar disability, effective July 1, 2005.

In September 2006, the veteran and his spouse testified at a 
Board hearing at the RO before the undersigned Veterans Law 
Judge; a copy of the transcript is associated with the 
record. 

In January 2007, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.  The appeal is now before the Board for 
further appellate consideration.

Although the RO assigned a 40 percent rating from July 1, 
2005, the effective date of the reduction, and a 60 percent 
rating prior to that date, as higher ratings at each stage 
are available, the veteran is presumed to seek the maximum 
available benefit.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Further, the Board notes that the veteran's rating 
reduction arose in response to his claim for a higher rating 
for his service-connected lumbar spine disability in an 
August 2004 claim.  While the RO characterized the higher 
rating issue on appeal as entitlement to a rating in excess 
of 40 percent for postoperative herniated intervertebral disc 
at L4-L5 on the right, the Board notes that the RO/AMC 
clearly considered and adjudicated the veteran's claims for 
restoration of a 60 percent rating for his lumbar spine 
disability (see the July 2007 supplemental statement of the 
case (SSOC)) and for a rating in excess of 40 percent for his 
lumbar spine disability (see the July 2005 statement of the 
case (SOC) and July 2007 SSOC).  In light of the evidence of 
record, and to give the veteran every consideration in 
connection with the appeal, the Board has characterized the 
veteran's appeal as encompassing both the claim for 
restoration and the increased rating claim, as set forth on 
the title page of this decision.

The decision on restoration of the veteran's 60 percent 
rating for his lumbar spine disability is described below.  
For the reasons expressed below service connection for 
numbness of the lower extremities and a rating in excess of 
40 percent for the veteran's lumbar spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided on appeal has been accomplished.

2.  In a June 2001 rating decision, the RO assigned a 60 
percent rating for the veteran's lumbar spine disability, 
effective November 20, 2000, based on a January 2001 VA 
examination report.

3.  In a January 2005 rating decision, the RO proposed to 
reduce the rating for the veteran's lumbar spine disability 
to 40 percent based on an October 2004 VA examination report; 
the veteran was informed of the proposed reduction by a 
letter dated later the same month, and afforded a period of 
60 days in which to submit additional evidence and/or to 
request a hearing.

4.  In an April 2005 rating determination, the RO reduced the 
rating for the veteran's lumbar spine disability to 40 
percent as proposed by the January 2005 rating decision, 
effective July 1, 2005.

5.  From September 1, 2003 through June 30, 2005, the 
veteran's lumbar spine disability was manifested by 
subjective complaints of pain and numbness and objective 
medical evidence of degenerative changes and forward flexion 
of 28 degrees, extension of 21 degrees and combined range of 
the motion of thoracolumbar spine of 171, after exercising, 
and no muscle spasm, ankylosis, or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis without 
any qualifying incapacitating episodes due to intervertebral 
disc syndrome (IVDS) during any twelve-month period.


CONCLUSION OF LAW

The April 2005 rating decision discontinuing the 60 percent 
rating for postoperative herniated intervertebral disc at L4-
L5 on the right was proper.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.159, 3.321, 3.344(c),  4.1, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 
5292, 5293 (as in effect prior to September 23, 2002 and 
prior to September 26, 2003); General Rating Formula for 
renumbered Diagnostic Codes 5237-5243 (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased rating claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, --- Vet. 
App. ---, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation -- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at*4. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (AOJ) (in this case, 
the RO, to include via the AMC).  Id; Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC and or an SSOC, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied by a 
January 2005 pre-determination letter and a January 2007 
post-rating letter sent to the appellant that fully addressed 
all four notice elements and both the SOC and the SSOC set 
forth the criteria for a higher rating, which is sufficient 
under Dingess/Hartman.  The letter informed the appellant of 
what evidence was required to restore a 60 percent rating and 
to substantiate the increased rating claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
VCAA-compliant notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond and to provide testimony, but the AOJ via the 
AMC also readjudicated the case by way of an SSOC issued on 
July 28, 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal with regard to 
restoration of a 60 percent rating for the veteran's lumbar 
spine disability as the timing error did not affect the 
essential fairness of the adjudication.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records, post-service private medical 
records, as well as the reports of VA examinations.  Also of 
record and considered in connection with the claim decided on 
appeal are the Board hearing transcript and various written 
statements provided by the veteran or his representative, on 
his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO and the 
AMC, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for restoration of 
a 60 percent rating, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Restoration of a 60 Percent Rating

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2007); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
60 percent rating for the veteran's service-connected lumbar 
spine disability was in effect for less than five years.  As 
regards disability ratings in effect for less than five 
years, adequate reexamination that discloses improvement in 
the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82 (1992).

Here, in a June 2001 rating decision, the RO assigned a 60 
rating, effective November 20, 2000, pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
RO had based the June 2001 rating decision on a January 2001 
VA examination report.  At that examination, the veteran 
complained of radiation of pain down his right leg to his 
ankle.  On examination, there was evidence of pain with 
palpation and muscle spasm paraspinally at L4-L5.  Straight-
leg raising was positive.  Range of motion testing revealed: 
forward flexion to 60 degrees; extension to 0 degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 20 
degrees, left rotation to 30 degrees and right rotation to 25 
degrees.  There was evidence of pain and fatigability with 
range of motion.  X-rays revealed moderate narrowing of the 
L4-L5 interspace and mild spurring at L4-L5.  Posterior wires 
from fusion were broken.  The diagnosis was chronic back pain 
by history, status post surgery times two of the lumbar 
spine.

In a January 2005 rating decision, the RO, in pertinent part, 
proposed to reduce the veteran's rating for his lumbar spine 
disability from 60 percent to 40 percent.  The veteran was 
sent a separate letter informing him of this proposal and 
that he would be afforded 60 days to submit evidence or to 
request a hearing, if desired.  The veteran did not respond 
within the 60-day period.

In a rating action dated April 8, 2005, the RO finalized the 
reduction from 60 percent to 40 percent the rating for the 
veteran's herniated intervertebral disc at L4-L5 on the 
right, post operative, effective July 1, 2005, noting that 
the veteran did not submit additional evidence, ask for a 
pre-determination hearing or file a notice of disagreement 
(NOD) with the proposed reduction, even though he had asked 
for a hearing and had filed an NOD regarding the denial of 
his service-connection claim for numbness of the bilateral 
extremities.

On April 13, 2005, the veteran's representative filed an NOD 
with regard to the reduction of the veteran's rating for his 
lumbar spine disability.  Subsequently, the veteran submitted 
a copy of a March 2005 private treatment record from the 
MeritCare Clinic in East Grand Forks which revealed that the 
veteran complained of pain in the lower back and legs rated 
as a 6 on a scale of 1 to 10.  When last seen in June 2002, 
the veteran had showed evidence of bilateral lower leg 
weakness and a right foot drop.  He had loss of vibratory 
sense in the right foot, but normal sensation in the left 
foot.  There was also a slight lack of rectal sphincter tone, 
but he had not had problems with incontinence at that time.  
On examination, the veteran had difficulty getting undressed 
and was unable to stand on one leg to get his pants off.  
When ambulatory, the right foot caught on the carpet.  The 
veteran was unable to do toe raisers or walk on his heels.  
He had limited range of forward flexion.  No specific 
tenderness to palpation was noted.  Straight-leg raising was 
positive at 30 degrees, bilaterally, with back and radicular 
pain, worse on the right leg.  Reflexes were hyperactive at 
both the knees and ankles.  There was marked weakness of 
dorsiflexion and inversion of both feet, weakness of all the 
toes, and a subjective feeling of numbness of both feet.  The 
veteran had difficulty doing a deep knee bend and as he went 
down, he fell to his knees.  He had to use his arms to steady 
himself on the table to get in an upright position again.  
The veteran reported episodes of bowel incontinence, 
requiring him to leave work to change his clothes.  There was 
also a little more dribbling noted of the urine.  The 
assessment included: history of degenerative disc disease and 
spine fusion in L4-L5; progressive bilateral leg weakness, 
hyperreflexic changes and bilateral sensory deficits; 
intermittent bowel and bladder incontinence.  A more thorough 
neurological evaluation was recommended.

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002-2005).  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Court 
noted that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time period one year before the 
increased rating claim was filed (here, the claim was filed 
on August 31, 2004) until a final decision is made.

Initially, the Board points out that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the RO (to include the AMC), has considered the 
claims for restoration of a 60 percent rating and for a 
higher rating for the veteran's lumbar spine disability under 
both the former and revised applicable criteria, and has 
given the appellant notice of applicable criteria (see the 
July 2005 SOC and the July 2007 SSOC).  Hence, there is no 
due process bar to the Board also considering the claim in 
light of the former and revised applicable rating criteria, 
as appropriate.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2002-2005).

Under the criteria in effect prior to September 26, 2003, the 
potentially applicable diagnostic codes for rating 
musculoskeletal lumbar spine disabilities were 38 C.F.R. § 
4.71a, Diagnostic Code 5289, for ankylosis of the lumbar 
spine, Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, and Diagnostic Code 5293, for intervertebral 
disc syndrome (IVDS).

Prior to September 23, 2002, under Diagnostic Code 5293, a 
maximum rating of 60 percent was warranted for pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Effective September 23, 2002, the rating criteria for 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 did not change.  However, the rating criteria for 
IVDS (Diagnostic Code 5293 and now Diagnostic Code 5243) 
changed, and IVDS was to be evaluated by one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(as in effect since September 23, 2002).

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Codes 5241 for spinal fusion, 5242 for 
degenerative arthritis of the spine, and 5243 for IVDS, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5241-5243 (in effect 
since September 26, 2003).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion but not Diagnostic Codes 5293 and 5243 
for rating IVDS (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 40 
percent for the veteran's back disability, for the period 
from September 1, 2003 to June 30, 2005, is not warranted, 
and the reduction to 40 percent, effective July 1, 2005, was 
proper.  

Initially, the Board notes that there is no evidence of 
ankylosis of the lumbar spine, so former Diagnostic Code 5289 
is inapplicable.  Alternatively, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of motion 
of the lumbar spine) as in effect prior to September 26, 
2003, a maximum 40 percent rating was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  The term "severe" is not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  Even so, 
application of Diagnostic Code 5292 would not provide the 
veteran with a higher rating, that is, a 60 percent rating, 
so it too is inapplicable.

Although the veteran has asserted that he suffered from 
neurological deficits, the October 2004 VA examiner indicated 
that he could not attribute numbness in the veteran's 
extremities to spinal stenosis without resorting to mere 
speculation and the May 2005 VA neurologic examiner, in a 
June 2005 addendum reflecting preliminary results from an 
electromyograph (EMG), stated that there was no denervation 
related to the veteran's back problem.  Moreover, the veteran 
has not alleged, nor does the evidence show, that symptoms 
due to IVDS of his lumbar spine require bed rest prescribed 
by a physician.  Thus, application of Diagnostic Codes 5293 
and 5243 for IVDS prior to and after September 26, 2003 would 
not warrant a rating in excess of 40 percent nor a separate 
neurological rating.  To warrant restoration of a 60 percent 
rating, the evidence would have to show that the veteran has 
unfavorable ankylosis of the lumbar spine (for a 50 percent 
rating) or unfavorable ankylosis of the entire spine (for a 
100 percent rating).  Neither of these is shown by the 
evidence of record.  

To the contrary, the evidence of record shows that, during an 
October 2004 VA examination, the veteran complained of 
numbness in both legs on occasion, burning in the legs, and 
leg pain, secondary to his service-connected lumbar spine 
disability.  He reported that his 1988 spinal fusion was no 
help and that his low back pain had progressed, for which the 
veteran is seeing a chiropractor and physician in Grand 
Forks.  He had refused all pain prescription medication and 
used acetaminophen and Aleve for the pain, which he estimated 
was a 5 on a scale of 1 to 10 most of the time.  
Exacerbations of pain were caused by prolonged sitting, 
standing over the sink washing dishes, and any overexertion 
at work.  Such exacerbations occurred at least two to three 
times a week and varied in length, from minutes to hours.  
His sons handled the outside work but the veteran thought he 
could do it.  The veteran indicated that he had trouble with 
stairs, especially walking down, because sometimes with 
taking a step his left leg gave way, and, in fact, he had 
fallen.  He reported that he could walk about two blocks at a 
time.  His pain was located in the lower back with radiation 
into the buttocks and, at times, into the groin.  Prolonged 
sitting resulted in numbness in both feet and tingling about 
halfway up the calf.  However, on examination, there was no 
lumbosacral percussion tenderness or atrophy noted.  Pain 
centered on L4-S1.  There was no paravertebral muscle spasm 
or trochanteric tenderness.  There was mild ischiogluteal 
tenderness bilaterally and pressure in the sciatic notch 
produced tingling paresthesias in the feet.  Range of motion 
testing after exercising, without pain, incoordination or 
weakened movement, was: forward flexion to 28 degrees; 
extension to 21 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 28 degrees, left rotation to 35 
degrees and right rotation to 39 degrees.  The examiner noted 
that these numbers did not make sense in terms of observed 
lumbosacral, hip, and knee movement while the veteran dressed 
and undressed for the examination.  

A July 2002 magnetic resonance imaging (MRI) did not show 
central canal stenosis, disc herniation or neuroforminal 
stenosis.  The assessment was chronic low back pain with a 
functional overlay, as evidenced by the range of motion 
testing, positive axial loading and heel tap testing and 
give-away weakness on extensor hallucis longus strength 
testing.  The examiner added that he could not attribute the 
numbness in the veteran's extremities to spinal stenosis 
without resorting to mere speculation.  It was likely nothing 
more than compression neuropraxia on the sciatic nerves 
related to prolonged sitting.  

At a May 2005 VA examination, the veteran complained of 
constant pain, every day.  Tylenol three times a day 
decreased the level of pain from 5 to 6/10 to 3/10.  On a bad 
day, pain was an 8 to 8.5/10 with minimal relief with Aleve 
and/or Tylenol.  He avoided prescription drugs as he drove a 
forklift and continued to drive and did not want anything 
that would affect his driving.  He also claimed weakness in 
the lower extremities and bladder and bowel control problems.  
The veteran also claimed numbness in the tops of both feet.  
Otherwise, he was able to walk a mile with no significant 
problems.  He stated that he went to a chiropractor about 
twice a month, with only partial relief of pain.  On 
examination, strength in the lower extremities was difficult 
to assess due to poor effort on the veteran's part.  He had 
significant give-way weakness, even with slight pressure when 
doing manual strength testing of different muscles.  On 
sensory examination, the veteran had decreased pinprick 
sensation over the dorsum of both feet into the distal aspect 
of both legs; however, the soles and plantar aspect of his 
feet had normal sensation.  Contrary to the veteran's 
assertions, he was able to manipulate his shoe into the foot 
and was able to plantar flex both feet to slip his shoe on.  
The impression was chronic low back pain status post L4-L5 
laminectomy in 1975 with ventral fusion in 1988.  

The examiner added that it was difficult to ascertain the 
degree of residual deficits from the herniated disk as there 
did seem to be functional overlay as manifested by the non-
neurologic distribution of sensory loss (which was not 
consistent with a radicular sensory loss), the observed 
weakness of the foot on examination with significant give-way 
weakness, and the veteran's ability to do other things with 
his foot when he thought he was not being observed.  The 
examiner recommended an MRI and EMG of the lower extremities 
for more objective evidence of radiculopathy and/or other 
pathology.  An MRI showed fairly significant hypertrophic 
change in the apophyseal joints, left greater than right, 
with what appeared to be postsurgical changes on the left at 
the L4-L5 level.  At the Ll5-S1 level, very minor diffuse 
disc bulge and more significant hypertrophic change in the 
apophyseal joints, bilaterally, was noted.  Otherwise, there 
was no evidence of significant canalicular or neuroforamina 
stenosis.  In a June 2005 addendum, the examiner noted that 
preliminary results from a private EMG, showed old bilateral 
lumbosacral radiculopathy, mild versus distal sensory 
neuropathy.  However, there was no evidence of active 
denervation.

This evidence, even with consideration of DeLuca, warrants no 
more than a 40 percent rating under either the former or 
revised spinal rating criteria.  Prior to September 23, 2002, 
the veteran's symptomatology more nearly approximated the 
criteria of a 40 percent rating, and no more, under 
Diagnostic Code 5293.  To warrant a 60 percent rating the 
veteran needed to show that he had pronounced IVDS.  The 
evidence shows no more than severe IVDS with recurring 
attacks, with intermittent relief, which warrants only a 40 
percent rating.  The evidence fails to show pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc, with little intermittent relief, during the period in 
question.  Moreover, the evidence also fails to show any 
ankylosis of the spine or the thoracolumbar spine so as to 
warrant a rating in excess of 40 percent under the current 
rating criteria.

The material improvement necessary to support the reduction 
was established by the results of the VA examinations in 
October 2004 and May 2005 and the 2005 EMG, showing no 
radiculopathy due to the veteran's lumbar spine disability.  
It is noteworthy that examiners on both occasions pointed to 
the veteran's lack of effort and his functional overlay, as 
well as the absence of evidence of active denervation.  In 
addition, the record reflects that the RO complied with the 
due process requirements for reducing the rating.  
Accordingly, the Board concludes that the reduction in rating 
from 60 percent to 40 percent for the veteran's lumbar spine 
disability was proper, and that the criteria for restoration 
of the 60 percent rating are not met.


ORDER

Restoration of a 60 percent rating for postoperative 
herniated intervertebral disc at L4-L5 on the right, is 
denied.


REMAND

At his hearing, the veteran asserted that service connection 
also is warranted for numbness of the lower extremities and 
that his service-connected lumbar spine disability has 
worsened and warrants a higher disability rating.  During the 
hearing, the veteran's representative also testified that the 
May 2005 VA neurologic examiner had recommended that 
additional workup for treatable causes of neuropathy should 
be done to include -- Vitamin B12 level, ESR, ANA, RF, 
immunoelectrohoresis, TSH, hemoglobin AlC, fasting serum 
glucose, liver enzymes, and creatinine.  He noted that these 
tests had been done and were all normal.

In support of his claims, the veteran submitted a February 
2005 statement, in which his private chiropractor indicated 
that he had been treating the veteran since June 2003 for 
chronic lumbar pain and associated leg symptoms and that the 
veteran continued to have back pain and radiculopathy into 
his lower extremities, warranting a higher disability rating.  
The veteran also submitted a copy of a March 2006 examination 
report, in which Dr. R. G. of the Spine Center indicated that 
postoperative and degenerative changes were shown on an MRI 
of the lumbar spine, primarily involving degenerative disk 
disease and lumbar facet arthropathy.  This physician was 
less convinced that there was any significant compressive 
lesion on the nerve roots, stating that the small bulge at 
L5-S1 is likely incidental.  Give-way weakness and diminished 
pinprick in a patchy distribution was noted throughout the 
lower extremities.  No atrophy or tone abnormalities were 
noted.  Back pain increased with rotation of the pelvis.  
There was some tenderness in the lumbar paraspinal areas.  
The impression included: chronic mechanical low back pain, 
status post partial left L4-L5 laminectomies, and 
degenerative disk disease at L4-L5 and minimally at L5-S1.

In compliance with the Board's January 2007 remand, the 
veteran was afforded another neurological examination in May 
2007 in an effort to clarify whether the veteran's claimed 
numbness of the lower extremities is due to his service-
connected lumbar spine disability.  However, the May 2007 VA 
examiner, a nurse practitioner, appeared to have muddied the 
waters even further.  She indicated that the veteran's 
cooperation with the examination made it difficult to 
conclude that there was motor impairment due to a back 
condition, but added that there are some sensory changes 
which are as least as likely as not attributable to the 
veteran's back condition and others as of yet unknown 
etiology that have caused peripheral sensory neuropathy in 
his lower extremities.  She did not identify the specific 
neurologic changes to which she was referring.  This examiner 
added that the veteran has neuropathic pain which is as least 
as likely as not related to his current back condition, while 
concurring with the previous VA examiners that she was at a 
loss to explain the inconsistency of some of the physical 
findings.  Moreover, the Board notes that the private EMG 
studies that the May 2005 VA neurologic examiner referred to 
in her June 2005 addendum are not in the claims file and that 
the May 2007 VA examination did not provided full range of 
motion test results.  

The above-noted medical findings, statements, and testimony 
suggest that the veteran's service-connected lumbar spine 
disability may have increased in severity since the most 
recent VA examination and that there may now be additional 
neurologic deficits due to his lumbar spine disability.  
Hence, another examination is warranted to obtain more 
contemporaneous orthopedic and neurologic findings and to 
ascertain whether the veteran does have a neurologic 
disability related to his lumbar spine disability.  
Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic with range-of-motion testing and neurologic 
examination, the latter by a physician at an appropriate VA 
medical facility, to ascertain the current severity of the 
veteran's lumbar spine disability and identify any 
neurological abnormalities associated with this disability.  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession.  The RO should also ensure that its notice 
to the veteran meets the requirements of Vazquez-Flores-
particularly as regards disability ratings-as appropriate.

The Board points out that the evidence of record shows that 
the veteran continues to be treated by a private physician 
and chiropractor.  When VA is put on notice of the existence 
of private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, in its notice 
letter, the RO should request that the veteran provide 
authorization to enable it to obtain identified private 
medical records, to include a copy of the 2005 EMG report and 
records from Galstad Chiropractic Rehabilitation & Fitness 
and the MeritCare Clinic of East Grand Forks.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of all 
evidence added to the record since the RO's last adjudication 
of the claim).  The RO should also document its continued 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, consistent 
with the facts found) pursuant to the Hart decision, cited to 
above, is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO should specifically request that 
the veteran provide authorization to 
enable it to obtain all outstanding 
pertinent records from Galstad 
Chiropractic Rehabilitation & Fitness and 
the MeritCare Clinic of East Grand Forks 
and a copy of the EMG performed in 2005.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its notice to the veteran 
meets the requirements of Vazquez-Flores 
(cited to above)-particularly as regards 
disability ratings, as appropriate.  The 
RO's letter should also clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, orthopedic and neurologic, 
at an appropriate VA medical facility.  
The neurological examination should be 
conducted first, by an appropriate 
physician, and that examination report 
made available to the VA orthopedic 
examiner in conjunction with her or his 
examination of the veteran.  

The entire claims file must be made 
available to the examiners designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include any radiological and 
neurologic studies, deemed necessary) 
should be accomplished (with all findings 
made available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

First, the neurological examiner should 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
veteran's lumbar disability -- to 
specifically include any sciatic 
neuropathy, complete paralysis of the 
sciatic nerve, or incomplete paralysis of 
the sciatic nerve of a mild, moderate, 
moderately severe, or severe nature.  
With respect to any diagnosed disability, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
veteran's service-connected lumbar spine 
disability.  If aggravation of the 
nonservice-connected disability by the 
service-connected disability is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.

Then, the orthopedic examiner should 
conduct range of motion testing of the 
low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The orthopedic examiner should also 
specifically indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis-
specifically whether the entire, or the 
entire thoracolumbar spine is ankylosed.

Considering all neurological and 
orthopedic examination findings, the 
examiner(s) should also render findings 
particularly responsive to the criteria 
for rating intervertebral disc syndrome 
(IVDS) -- specifically, comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If the veteran has 
incapacitating episodes associated with 
his lumbar disability, the examiner 
should indicate whether, over the last 
12-month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least one week, but 
less than 2 weeks, (b) at least two 
weeks, but less than 4 weeks, (c) at 
least 4 weeks, but less than 6 weeks, or 
(d) at least 6 weeks.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
service connection claim and the claim 
for a rating in excess of 40 percent for 
the veteran's lumbar spine disability, in 
light of all pertinent evidence (to 
include the hearing testimony) and legal 
authority.  The RO should document its 
consideration of whether "staged 
rating," pursuant to the Hart decision, 
cited to above, is warranted.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative may furnish additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


